UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2009 Commission File No. 000-49760 (Translation of registrant's name into English) Suite 800, 926 - 5th Ave S.W., Calgary, Alberta, Canada T2P 0N7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) o Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 1 The Company has entered intoa Purchase and Sales Agreement an Operating Agreement and a subscription Agreement with Iroquois Capital Opportunity Fund SEE EXHIBITS 10.1 On August 31, 2009, MegaWest Energy Corp. issued a press release announcing that it had reached agreement with Iroquois Capital Opportunity Fund and a group of investors to: i) sell a 10% working interest in the Company’s Deerfield Area in Missouri for US $2.0 million; ii) to issue 22,000 Series A convertible preferred shares for gross proceeds of US $2.2 million; iii) to issue 15,400,000 share purchase warrants exercisable at US $0.25 per share until August 28, 2014; and, iv) to grant the investors the option to acquire up to 20,000 Series B convertible preferred shares for up to US $2.0 million under certain conditions and with certain associated rights. SEE EXHIBIT 99.1 Exhibit Number Description of Exhibit Pruchase and Sale Agreement Operating Agreements Financing Agreements News Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEGAWEST ENERGY CORP Date: Sept 3, 2009 By: /s/William Thornton Name: William Thornton Title: President/Director 2
